United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., widow of G.R., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION MISSOURI BASIN
REGION, Billings, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1675
Issued: October 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On August 5, 2019 appellant filed a timely appeal from a February 8, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1

Appellant also timely requested oral argument. By order dated September 25, 2020, the Board exercised its
discretion and denied her request as her arguments could be adequately addressed in a decision based on a review of
the case record. Order Denying Request for Oral Argument, Docket No. 19-1675 (issued September 25, 2020).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the February 8, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that the employee received an
overpayment of compensation, for which he was not at fault, in the amount of $24,634.57 during
the period May 4, 1991 through October 6, 2017 because life insurance premiums were not
deducted from his FECA compensation; and (2) whether OWCP properly denied appellant’s
request for waiver of recovery of the overpayment.
FACTUAL HISTORY
On March 8, 1990 the employee, then a 39-year-old general operator of heavy equipment,
filed an occupational disease claim (Form CA-2) alleging that he sustained a herniated nucleus
pulpous (HNP) due to years of lifting and carrying heavy objects and long hours of vibrating and
jarring while driving and operating heavy equipment in the performance of duty. Appellant
stopped work on April 27, 1990. OWCP accepted the claim for aggravation of displacement of
lumbar intervertebral disc without myelopathy. Acceptance of the claim was subsequently
expanded to include the conditions of post laminectomy syndrome, lumbar region; mechanical
complication of nervous system device, implant, and graft. OWCP placed the employee on the
periodic rolls.
On October 10, 2017 appellant called OWCP and notified them that the employee died on
October 6, 2017.
In an October 25, 2017 letter to the Office of Personal Management (OPM), OWCP
advised that the employee had elected to receive OPM retirement benefits in lieu of FECA benefits
effective September 20, 2017. It also noted that the date of the last Basic Life Insurance (BLI)
deduction was May 15, 2015, the employee’s 65th birthday and that the date of the last Optional
Life Insurance (OLI) deduction was October 6, 2017.
On November 7, 2017 OPM notified OWCP that there was a discrepancy regarding the
information provided by OPM in its April 18, 1991 letter regarding the employee’s life insurance
coverage. In its April 18, 1991 letter, OPM advised that the employee had BLI (no reduction)
coverage, as well as standard optional and family optional life insurance, based upon a final pay
rate of $33,099.00 per annum. It also noted that the employee’s FECA compensation could start
on May 1, 1991. A copy of the employee’s election of BLI and optional benefits was not included.
In December 13, 2017 correspondence, OWCP indicated that OPM had advised that the
employee elected no reduction of his Post Retirement Basic Life Insurance (PRBLI) effective
May 1, 1991, the compensation start date. It advised that there was an overpayment for underdeducted PRBLI premiums from the employee’s estate.
In a March 20, 2018 memorandum, OWCP indicated that the employee’s compensation
history confirmed that he received continuous OWCP compensation benefits from May 1, 1991
(the date of his PRBLI coverage with no reduction election) through October 6, 2017 (the date of
his death) and that no deductions for PRBLI were taken from his OWCP compensation. A
compensation payment history form dated December 13, 2017 indicated that no premiums for
PRBLI were deducted for the period May 1, 1991 through October 6, 2017.

2

On May 18, 2018 OWCP advised appellant of its preliminary determination that she had
received an overpayment of compensation in the amount of $24,634.57 because PRBLI premiums
had not been deducted from the employee’s FECA compensation for the period May 4, 1991
through October 6, 2017. It explained how the overpayment was calculated. OWCP also found
he was without fault in the creation of the overpayment because he was not aware, nor could he
reasonably have been expected to know, that it had paid compensation incorrectly. It forwarded
an overpayment action request and an overpayment recovery questionnaire (Form OWCP-20) and
allotted appellant 30 days to respond.
On June 14, 2018 appellant requested a prerecoupment hearing before an OWCP hearing
representative. She disagreed with the fact and amount of the overpayment and requested waiver
as the overpayment occurred through no fault of the employee. In a June 12, 2018 statement,
appellant further explained why she disagreed that an overpayment had occurred and that she
disagreed with the amount.
Appellant also submitted a signed overpayment recovery questionnaire dated June 14,
2018 and supporting financial documentation. She indicated that she had one dependent (her
mother). Appellant reported total monthly income of $6,729.29 and total expenses of $7,276.27.
She noted one installment debt which then totaled $500.00 was paid at $50.00 per month.
Appellant noted that she owned valuable property and real estate other than her home, family
automobile, and furnishings which included another house with equity income of almost $7,000.00
and 40 acres of undeveloped pasture worth $19,680.00. She also indicated that she had funds
totaling $208,300.94.
A telephonic prerecoupment hearing was held on December 14, 2018. The hearing
representative requested that appellant provide updated supporting financial documentation of the
information provided on the Form OWCP-20. No updated financial information was submitted.4
By decision dated February 8, 2019, an OWCP hearing representative finalized the
preliminary determination of May 18, 2018. The hearing representative found the evidence of
record was sufficient to establish than an overpayment of compensation in the amount of
$24,634.57 had been created for the period May 4, 1991 through October 6, 2017 as the employee
had elected PRBLI at no reduction effective May 1, 1991 without an appropriate offset. The
hearing representative further found that the employee was without fault in the creation of the
overpayment. Recovery of the overpayment was due and payable in full.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his or her duty.5
When an overpayment has been made to an individual because of an error of fact or law,

4

The Board notes that on February 1, 2019 OWCP received additional evidence, but evidence beyond the first two
pages of the submission is not of record.
5

5 U.S.C. § 8102(a).

3

adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.6
Under the FEGLI program, most civilian employees of the Federal Government are eligible
to participate in BLI and one or more of the options.7 The coverage for BLI is effective unless
waived8 and premiums for basic and optional life coverage are withheld from the employee’s pay.9
Upon retirement or upon separation from the employing establishment or being placed on the
periodic FECA compensation rolls, an employee may choose to continue basic and OLI coverage,
in which case the schedule of deductions made will be used to withhold premiums from his annuity
or compensation payments.10
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. Regulations at 5
C.F.R. § 870.701 (December 5, 1980) provided that an eligible employee had the option of
choosing no life insurance; Option A -- basic coverage (at no additional cost) subject to continuous
withholdings from compensation payments that would be reduced by two percent a month after
age 65 with a maximum reduction of 75 percent; Option B -- basic coverage (at an additional
premium) subject to continuous withholdings from compensation payments that would be reduced
by one percent a month after age 65 with a maximum reduction of 50 percent; or Option C -- basic
coverage subject to continuous withholdings from compensation payments with no reductions after
age 65 (at a greater premium).11
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible, unless, during earlier
employment, he or she filed an election or waiver that remained in effect.12 An employee who
does not file a life insurance election form with his or her employing office, in a manner designated
by OPM, specifically electing any type of optional insurance, is considered to have waived it and
does not have that type of optional insurance.13

6

Id. at § 8129(a).

7

5 U.S.C. § 8702(a).

8

Id. at § 8702(b).

9

Id. at § 8707.

10

Id. at § 8706.

11
See D.H., Docket No. 19-0384 (issued August 12, 2019); see V.H., Docket No. 18-1124 (issued
January 16, 2019). See S.P., Docket No. 17-1888 (issued July 18, 2018).
12

5 C.F.R. § 870.504(a)(1).

13

Id. at § 870.504(b).

4

When an underwithholding of life insurance premiums occurs, the entire amount is deemed
an overpayment of compensation because OWCP must pay the full premium to OPM upon
discovery of the error.14
ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly determined that the employee received an
overpayment of compensation.
OWCP’s preliminary determination notified appellant that the employee had received an
overpayment of compensation in the amount of $24,634.57. However, the record does not
establish that appellant was a federal employee nor was she a beneficiary of FECA compensation
which is the basis of the claimed overpayment.15 For that reason, OWCP was required to follow
certain procedures to protect her, as a nonbeneficiary, and that protection is required in
overpayment cases wherein it has knowledge that a beneficiary with an existing overpayment has
died.16 Its procedures for recovery from a deceased debtor’s estate, in effect at the time of OWCP’s
February 8, 2019 decision, specifically provide instructions that:
“If it appears that the claimant’s surviving spouse will be entitled to compensation
for death benefits under 5 U.S.C. § 8133(b) from which the remaining overpayment
balance can be collected under 5 U.S.C. § 8129 within a reasonable time, or
similarly, that the claimant’s surviving spouse has clear entitlement to OPM
retirement benefits subject to offset and where it appears clear the remaining
overpayment balance can be feasibly collected from these sources, the CE may seek
the permission of the District Director to omit the estate collection process
described below. Such permission should be documented with a memorandum to
the file and a letter to the claimant’s surviving spouse should describe the collection
process contemplated.”17
Otherwise, if the claimant recently passed away, OWCP should refer the debt to the
financial management system (FMS) for offset of the deceased claimant’s last federal tax refund
under the Treasury’s Offset Program (TOP).18 OWCP has a special profile with FMS under TOP
for the collection of these specific estate debts. The CE should follow the referral procedures set
forth in PM Chapter 6.500.15, including sending the complete referral package to the National
Office for final review and forwarding to the FMS.19

14

5 U.S.C. § 8707(d); see also D.H., supra note 11; S.P., supra note 11; Keith H. Mapes, 56 ECAB 130 (2004).

20 C.F.R. §10.5 defines a “beneficiary” of FECA compensation as an individual who is entitled to a benefit under
FECA.
15

16

See R.R., Docket No. 18-0803 (issued April 25, 2019).

17
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.500.15(e)
(September 2018).
18

31 C.F.R. § 285.2.

19

Supra note 18.

5

At the time of OWCP’s February 8, 2019 decision, its procedures for recovery from a
deceased employee’s estate also set forth the steps OWCP must take in making a claim against the
estate, which were not followed here.20 The record does not establish that OWCP followed the
necessary steps for debt collection in this matter.
OWCP found an overpayment in the amount of $24,634.57 because it failed to deduct
PRBLI premiums from the employee’s wage-loss compensation for the period May 4, 1991
through October 6, 2017. It reviewed the fiscal record and determined that the employee had
elected no reduction of his PRBLI effective May 1, 1991, the compensation start date, and that the
December 13, 2017 compensation payment history form confirmed that no premiums for PRBLI
were deducted for the period May 1, 1991 through October 6, 2017. The record includes OPM’s
April 18, 1991 letter notifying OWCP that the employee had elected no reduction of PRBLI on
January 24, 1991.
The Board finds, however, that OWCP failed to adequately support its determination that
the employee received a $24,634.57 overpayment due to its failure to properly deduct premiums
for PRBLI. While the record includes communications from OPM regarding the employee’s
PRBLI coverage, the record does not contain evidence that the employee affirmatively signed a
document electing any offered life insurance coverage. The Board has previously found that
OWCP must document whether and when a claimant elected life insurance coverage after
separation from federal service or retirement in order to establish the fact of overpayment of
compensation.21 As OWCP has not factually established the employee’s election of PRBLI on the
relevant dates, it has not met its burden of proof to establish that a $24,634.57 overpayment was
created between May 1, 1991 and October 5, 2017, as alleged, regarding the under deductions of
PRBLI premiums.22
The Board therefore finds that OWCP has not met its burden of proof to establish that an
overpayment of compensation occurred as alleged.
CONCLUSION
The Board finds that OWCP improperly determined that the employee received an
overpayment of compensation.23

20

Id. at Chapter 6.500.15(g)(1)-(7).

21
J.P., widow of J.P., Docket No. 18-1194 (issued April 28, 2020); P.K., Docket No. 18-0913 (issued March 5,
2020); C.P., Docket No. 19-0317 (issued July 1, 2019); R.F., Docket No. 18-0739 (issued January 2, 2019); D.T.,
Docket No. 17-0901 (issued January 29, 2018).
22

Id.

23

In light of the Board’s disposition of issue 1, issue 2 is rendered moot.

6

ORDER
IT IS HEREBY ORDERED THAT the February 8, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 8, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

